United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3545
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                            Taariq Kaaleeq Jackson-Bey

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                           Submitted: February 10, 2020
                               Filed: July 7, 2020
                                 ____________

Before LOKEN, BENTON, and KELLY, Circuit Judges.
                           ____________

LOKEN, Circuit Judge.

       Taariq Jackson-Bey pleaded guilty to being a felon in possession of a firearm
in violation of 18 U.S.C. § 922(g)(1). At his change of plea hearing, he affirmed that
he waived all rights to appeal the conviction and the sentence imposed but retained
the right to pursue “any applicable remedy to modify his sentence” in the event of a
retroactively applicable change in the Armed Career Criminal Act (“ACCA”). At
sentencing, the district court1 adopted the presentence investigation report
recommendation that Jackson-Bey has three prior Minnesota robbery convictions that
qualify as “violent felonies” under the ACCA and imposed the mandatory minimum
fifteen-year prison sentence. See 18 U.S.C. § 924(e)(1). Jackson-Bey appeals,
contending that the Supreme Court’s decision in Stokeling v. United States, 139 S.
Ct. 544 (2019) -- issued two months after his sentencing -- rendered his 2011
Minnesota conviction for “simple robbery” incapable of qualifying as a violent felony
under the ACCA. Because Jackson-Bey’s argument is foreclosed by Eighth Circuit
decisions issued while his appeal was pending, we affirm.

      A person commits the Minnesota offense of simple robbery if he:

      takes personal property from the person or in the presence of another
      and uses or threatens the imminent use of force against any person to
      overcome the person’s resistance or powers of resistance to, or to
      compel acquiescence in, the taking or carrying away of property.

Minn. Stat. § 609.24. Prior to Stokeling, applying the categorical approach, we
determined that this statute qualifies as a violent felony under the ACCA’s force
clause2 because “state caselaw supports a finding that Minnesota simple robbery
requires violent force and qualifies as a predicate offense under the ACCA.” United
States v. Pettis, 888 F.3d 962, 966 (8th Cir. 2018), cert. denied, 139 S. Ct. 1258
(2019); accord United States v. Libby, 880 F.3d 1011, 1015-16 (8th Cir. 2018).



      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
      2
       The force or elements clause states: “(B) the term ‘violent felony’ means any
crime punishable by imprisonment for a term exceeding one year . . . that (i) has as
an element the use, attempted use, or threatened use of physical force against the
person of another.” 18 U.S.C. § 924(e)(2)(B)(i).

                                        -2-
       Stokeling considered whether a Florida robbery statute that included as an
element “the use of force sufficient to overcome a victim’s resistance” qualified as
a violent felony under the force clause. 139 S. Ct. at 548. The Supreme Court
determined that the force clause adopted the meaning of “force” used in common law
robbery. 139 S. Ct. at 551-52. Consistent with its prior decision in Curtis Johnson
v. United States, 559 U.S. 133, 140, 142 (2010), the Court held that, to qualify as a
violent felony under the ACCA force clause, a state offense must have as an element
“violent force -- that is, force capable of causing physical pain or injury to another
person,” not mere “unwanted . . . physical contact.” Stokeling, 139 S. Ct. at 552-53
(quotation omitted). Surveying prior Supreme Court of Florida cases and applying
the categorical approach, the Court determined that the Florida statute requires the
same violent force as common law robbery and is therefore a valid ACCA-predicate
offense because the “[m]ere snatching of property from another” cannot sustain a
conviction. Id. at 555 (quotation omitted).

        Jackson-Bey argues the reasoning in Stokeling applied to the Minnesota simple
robbery statute overturns our conclusion in Pettis and Libby. Minnesota’s simple
robbery offense is too broad to qualify as a “violent felony” under ACCA, he argues,
because it allows a conviction to be based on the use of only slight force or no force
that is insufficient to prove common law robbery. He relies on the property-snatching
robbery offense described in State v. Burrell, 506 N.W.2d 34 (Minn. App. 1993), and
on the Minnesota Supreme Court’s statement in Duluth St. Ry. Co. v. Fidelity &
Deposit Co. of Md., 161 N.W. 595, 596 (Minn. 1917), that “the degree of force used”
in effecting a robbery “is immaterial.”

       This argument is foreclosed by recent Eighth Circuit decisions that rejected
Jackson-Bey’s specific contentions. In Taylor v. United States, we explained that
“Stokeling reinforced -- and certainly did not cast doubt on -- our decision in Pettis
that a prior Minnesota conviction for the crime of simple robbery is a ‘violent felony’
under the ACCA’s force clause.” 926 F.3d 939, 942 (8th Cir. 2019). We clarified

                                         -3-
that the relevant question is “whether, categorically, the crime involves the use,
attempted use, or threatened use of physical force,” not “whether the state law
‘robbery’ crime at issue is broader than common law robbery.” 926 F.3d at 941
(quotation omitted). Thus, we concluded, the offense described in “Burrell supports
a finding that the crime of Minnesota simple robbery requires violent force.” Id. at
942 (cleaned up). We also explained in Libby that Duluth Street Railway “is entirely
inapposite as it interpreted the language of an insurance policy, not that of the law in
question here.” 880 F.3d at 1016 n.4. We reaffirmed our decision in Taylor in United
States v. Robinson, 925 F.3d 997, 999 (8th Cir. 2019). Our panel is bound by these
decisions, so Jackson-Bey’s argument to the contrary must fail. See United States v.
Manning, 786 F.3d 684, 686 (8th Cir.), cert. denied, 136 S. Ct. 278 (2015).

       While this appeal was pending, Jackson-Bey moved for leave to file a pro se
supplemental brief arguing that his conviction must be vacated because his indictment
violated his due process rights. We deny the motion because this challenge to his
conviction falls within the scope of the appeal waiver in his knowing and voluntary
plea agreement, and no miscarriage of justice would result from enforcing the waiver.
See United States v. Bagley, 907 F.3d 1096, 1098 (8th Cir. 2018).

      For these reasons, the judgment of the district court is affirmed.
                      ______________________________




                                          -4-